Citation Nr: 0723823	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  99-01 794A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Sean Kendall, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter




ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1954 to 
September 1957, from June 1958 to May 1962, and from June 
1962 to August 1975.  The veteran died in May 1998; the 
appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  When the case was last before the 
Board in March 2005, the Board remanded the appeal for 
entitlement to service connection for the cause of the 
veteran's death pursuant to a November 2004 order from the 
United States Court of Appeals for Veteran's Claims (Court) 
that granted a joint motion of the parties.  

The Board notes that in June 2007 the appellant submitted 
additional medical evidence along with a waiver of first 
consideration of such evidence by the RO.  Therefore, the 
Board will proceed with the appeal. 


FINDINGS OF FACT

1.  The veteran's death in May 1998 was due to acute 
myocardial ischemia, which was due to or a consequence of 
arteriosclerotic cardiovascular disease.   

2.  At the time of the veteran's death, service connection 
was in effect for duodenal ulcer with a hiatal hernia, 
chondromalacia with arthritis of the right knee, and 
hemorrhoids; the combined evaluation for the service-
connected disabilities was 30 percent.

3.  The veteran's arteriosclerotic cardiovascular disease 
originated in service.  


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
warranted.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the effective-date element of a service-connection 
claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In the case at hand, the Board has found the evidence 
currently of record to be sufficient to establish the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.  Therefore, no further 
development of the record is required with respect to the 
matter decided herein.  

Although the record reflects that the RO has not provided 
VCAA notice with respect to the effective-date element of the 
claim, that matter is not currently before the Board and the 
RO will have the opportunity to provide the required notice 
before deciding that matter.

Factual Background

Service medical records reflect that the veteran's heart was 
evaluated as normal in December 1954; a chest X-ray taken at 
that time was negative.  A March 1955 service record notes 
the veteran's complaint of chest pains that existed prior to 
service.  In October 1956 the veteran complained that his 
chest bothered him when he moved around.  The veteran was 
involved in an automobile accident in February 1960; physical 
examination coincident thereto revealed no cardiac problems.  
In May 1963, the veteran was involved in another motor 
vehicle accident and presented with complaints of back and 
abdominal pain.  Examination revealed sinus tachycardia, 
without murmurs or cardiomegaly.  After evaluation no cardiac 
disorder was diagnosed.  In June 1965, the veteran presented 
with complaints of having blacked out.  He denied chest pain 
and the results of an electrocardiogram (ECG) were normal.  
The veteran's service medical records also show treatment and 
evaluation for multiple other physical complaints, but are 
negative for a diagnosis of any cardiovascular disorder.  The 
veteran's cardiovascular system was found to be normal on the 
examination at discharge.

The report of a VA examination conducted in October 1975 
notes that the veteran's cardiovascular system was found to 
be normal.  The veteran offered no cardiovascular complaints 
at that time.

Reynolds Army Hospital medical records from August 1976 note 
that the veteran was admitted for complaints of chest pain.  
ECG was within normal limits.  The impression was 
costochondritis.  Chest X-ray was negative.  A heating pad 
was applied to the veteran's chest wall.  He was discharged 
with instructions to return if necessary, and with a 
prescription for Valium.  

An October 1989 record notes the veteran's complaints of 
chest pains with a history of cardiac problems.  In June 
1990, he complained of episodes of left arm tingling, cold 
feet and a wave-like a chill over his body, followed by 
weakness and nausea. Clinical reports also note the veteran's 
complaints of chest tightness and prior hospitalizations, but 
that prior testing had been within normal limits.  The 
impressions were hyperventilation syndrome; peptic ulcer 
disease; atypical chest pain; anxiety syndrome; and 
costochondritis.  In October 1990 the veteran again 
complained of chest pain and was seen in the emergency room.  
Evaluation was normal.  The impression was atypical chest 
pain.  The veteran was noted to be concerned about coronary 
artery closing.  In February 1991, the veteran again 
presented with complaints of chest pain.

A VA ECG in April 1993 showed sinus bradycardia in an 
otherwise normal test. ECG testing in July 1993 was 
unchanged; there was no complaint of chest pain at that time.  
An ECG in October 1993 again showed sinus bradycardia.  
Outpatient records dated in April and May 1993 reflect 
evaluation for complaints of atypical chest pain and 
treatment of the veteran for epigastric difficulties.  The 
veteran's chest pains were thought to be noncardiac in 
nature.  The report of VA examination dated in December 1993 
is negative for findings or diagnoses pertinent to 
cardiovascular disease.

In connection with evaluations in July 1996 and January 1997, 
the veteran was noted to have a regular rate and rhythm of 
the heart, without murmurs, rubs or gallops.  An ECG in 
January 1997 showed a normal sinus rhythm, but a nonspecific 
T wave abnormality.  It was interpreted as abnormal.  In July 
1997, the veteran complained of right-sided radiating chest 
pain; the impression was arthritis of the right shoulder.  
Chest X-ray in July 1997 showed an abnormality related to the 
lungs.  The heart size was within normal limits.  The aorta 
was minimally ectatic.  An August 1997 report of computerized 
tomography notes pulmonary artery hypertension.  A record 
dated in January 1998 notes a normal heart rate and rhythm.

During his lifetime the veteran applied for VA compensation 
benefits based on hearing loss, psychiatric disability, a 
hiatal hernia, stomach disability and a right knee 
disability.  He was service-connected for a duodenal ulcer 
with hiatal hernia; chondromalacia with arthritis of the 
right knee; and hemorrhoids.  The combined rating for the 
service connected disabilities was 30 percent.

The veteran died in May 1998.  The death certificate shows 
the cause of death as acute myocardial ischemia of less than 
six hours' duration due to or as a consequence of severe 
coronary arteriosclerosis and arteriosclerotic cardiovascular 
disease.  No other condition was identified as causing or 
contributing to the veteran's death.

The autopsy report notes that the veteran had severe 
generalized and moderate-to-severe coronary arteriosclerosis, 
with evidence of an old myocardial ischemia.  Also noted was 
acute myocardial ischemia suggestive of a recent myocardial 
infraction.

A report of contact dated in July 1998 reflects that the RO 
discovered that erroneous computer data relevant to the 
veteran's service-connected disabilities had been of record.  
Specifically, a computer printout shows the veteran as having 
been in receipt of benefits based on arteriosclerotic heart 
disease in addition to his duodenal ulcer and hemorrhoids.  
The appellant was advised of the mistake.  The record also 
reflects that the appellant's congressman was advised of the 
error and the correct information relevant to the veteran's 
service-connected status.

Both the appellant and her daughter have submitted statements 
arguing that the veteran had heart problems, to include chest 
pains, for many years, and that such was service-connected.  
Both reference the erroneous computer print-out as evidence 
in support of the claim.  They have also cited to possible 
discrimination against the veteran and/or questioned the 
propriety of benefits assigned to other veterans, to include 
this veteran's brother.

In October 2000, the appellant and her daughter testified 
before the undersigned.  The appellant indicated that she 
married the veteran during his second period of service.  She 
reported that during that service period the veteran began 
complaining of chest pains, stomach problems, weakness and 
nervousness, and was admitted for treatment.  She also 
indicated that he received treatment for his heart during the 
remainder of his service and after discharge from service, to 
include in 1976 when he had a heart attack.  The appellant 
reported that attempts to obtain VA records dated in 1976 and 
in the 1980s had been unsuccessful, but that she had 
submitted copies of records in her possession.  The appellant 
also argued that the veteran had filed a claim for 
compensation benefits based on heart disease during his 
lifetime. She gave no specifics regarding such claim.  This 
alleged claim is not of record.

In August 2002, a VA physician opined that there was no 
indication of arteriosclerotic heart disease prior to the 
veteran's discharge from service based on a review of the 
claims file.

In January 2003, a VA physician opined that there were no 
indications of arteriosclerotic heart disease prior to the 
veteran's discharge from military service based on a review 
of the claims file.

In March 2003, a VA physician reviewed the claims file and 
correctly noted that the veteran had not been service-
connected for arteriosclerotic heart disease or other 
cardiovascular disability during his lifetime.  That examiner 
opined that the veteran's fatal heart disease was not at 
least as likely as not related to military service, and 
stated that no cardiovascular disorder was manifested in 
service or within the initial post-service year.  The 
examiner noted that a review of medical records showed that 
although the veteran had had atypical chest pain during 
service, he had not had any known coronary artery disease at 
that time.  The examiner specifically cited to an October 
1956 medical finding of no pathology, a negative chest X-ray 
in 1974, and a normal ECG in 1975.  The examiner stated that 
the first evidence of atherosclerotic heart disease was shown 
coincident with the veteran's acute myocardial infarction in 
May 1998.

An April 2006 letter from a private neuroradiologist, C. N. 
Bash, M.D., notes that the veteran's service medical records, 
post-service medical records, imaging reports, other medical 
opinions, lay statements, and medical literature were 
reviewed.  Dr. Bash opined that the veteran had cardiac 
disease as early as 1974 and 1976, while he was in service, 
and shortly thereafter, and that this cardiac disease 
significantly contributed to his death.  Dr. Bash pointed out 
that the veteran's service medical records document 
complaints of chest pains.  Although service and post-service 
chest X-rays were normal, X-rays are not very sensitive to 
cardiac disease.  The veteran had non-specific S-T wave 
changes in his ECG, which is indicative of early cardiac 
disease.  Dr. Bash noted that ECGs are falsely negative at a 
high rate in early, subtle cardiac disease.  Furthermore, the 
veteran had high risk blood pressure, the autopsy report 
supports old cardiovascular disease, and the fact that the 
veteran survived with cardiac disease for 24 years is not 
unusual.  Dr. Bash stated that the January 2003 VA medical 
opinion is very brief, it makes no note of having reviewed 
the entire record, it makes no note of having reviewed the 
ECG results, and it does not address the veteran's risky 
blood pressure levels.  Dr. Bash also discounts the March 
2003 VA medical opinion in that it does not address the 
veteran's risky blood pressure, it does not provide any 
literature to support the opinion, it does not address the 
false negatives with respect with ECGs and chest X-rays, it 
does not suggest an alternative medical theory or diagnosis 
to explain the veteran's 1974 and 1976 medical symptoms, and 
the medical opinion is unsupported with text references or an 
adequate rationale.  

In October 2006, another VA medical opinion was obtained.  
The VA physician noted that he extensively reviewed the 
claims file, VA medical records, Army Hospital files, service 
medical records, ECGs, as well as lab test results, chest X-
ray results, and office visit notes.  The VA physician opined 
that after reviewing all the materials, there is no clinical, 
laboratory, chest X-ray, or ECG evidence of coronary artery 
disease during military service or within one year of 
discharge.  There was evidence of gastritis, esophagitis, 
colonic tubular adenoma, osteochondritis, osteoarthritis, and 
right inguinal hernia.  The VA physician opined that the 
evidence of blood pressure readings in the pre-hypertension 
range is by no means evidence of coronary artery disease.  
None of the ECGs showed S-T elevation, S-T depression, or 
pathologic Q waves.  In sum, the physician concluded that the 
veteran's death is not at least as likely as not related to 
his military service or to a cardiovascular disorder within 
the first year of discharge from service.  

The same VA physician who authored the October 2006 opinion, 
wrote another medical opinion in February 2007.  In that 
report, he stated that the ECG findings (from August 1976 and 
January 1997) range from normal to non-specific S-T wave 
changes.  These non-specific S-T changes are not considered 
to be indicative of any coronary or atherosclerotic 
pathology.  In other words, a non-cardiac source caused these 
non-specific changes.  According to medical literature, and 
in the VA physician's experience as a cardiologist, non-
specific S-T wave changes are very common and may indicate 
any of the following:  electrolyte abnormalities, post 
cardiac surgical state, anemia, fever, acidosis or alkalosis, 
catecholamines, drugs, acute abdominal process, endocrine 
abnormalities, metabolic changes, cerebrovascular accident, 
diseases such as myocarditis, pericarditis, cardiomyopathy, 
pulmonary emboli, infections, amyloidosis, systemic disease, 
and lung diseases.  In the veteran's case, the S-T changes 
seen on the ECGs were benign and non-cardiac in origin.  The 
veteran's June 1975 endoscopy noted several diagnoses which 
were more likely responsible for his chest pain and non-
specific ECG changes found in the 1980s.  The non-specific S-
T changes seen on the veteran's 1976 and 1997 ECGs are benign 
and non-cardiac in origin.  The veteran had a normal ECG in 
1975 and in August 1976 a stay at an Army Hospital showed 
that blood and enzyme tests did not reveal any evidence of 
cardiac disease.  The veteran was treated with a heating pad, 
Mylanta, and Demerol for pain.  His discharge diagnosis was 
costochondritis, a non-cardiac condition.  The prescription 
Valium suggests that anxiety was in the differential 
diagnosis.  

In conclusion, the VA cardiologist opined that none of the 
evidence reviewed supports the contention that the non-
specific S-T wave changes represented premature or early 
cardiovascular disease, and thus the VA cardiologist 
disagrees with Dr. Bash's opinion.  Additionally, none of the 
chest X-rays from the military showed evidence of 
arteriosclerotic disease (in the form of calcification of 
blood vessels).  The diagnosis of costochondritis is usually 
derived by clinicians as a diagnosis of exclusion after 
history, physical exams, and tests are done to rule out 
cardiac disease.  The VA physician opined that selecting a 
cardiac cause for non-specific S-T changes that occurred on 
remote ECGs is resorting to speculation because the records 
document sufficient evaluation done to exclude cardiac 
disease.  

A June 2007 private medical opinion from cardiologist K. P. 
Desser, M.D., concludes that there is greater than 50 percent 
probability that the veteran had a history of coronary artery 
disease dating back to his military service; Dr. Desser 
stated that the veteran did not receive the appropriate 
medical tests to diagnose this condition which eventually 
resulted in his death.  Dr. Desser cited to medical records 
from 1974 and 1976 in which the veteran was told that he had 
had a heart attack and was placed on beta blockers.  Dr. 
Desser noted that the veteran had coronary risk factors, 
including family history of heart disease, cigarette smoking, 
borderline hypertension, and PTSD.  Although other physicians 
have characterized the veteran's ECGs as containing non-
specific findings, Dr. Desser stated that there was S-T 
segment elevation in leads II and III, and aVF with T wave 
inversion in lead aVL, and any seasoned clinician with a vast 
experience in cardiovascular disease would consider this to 
be very suspicious in a male subject who has coronary risk 
factors and a history of chest pain.  Furthermore, the 
autopsy report indicates that there was evidence of old 
myocardial damage.  Dr. Desser noted that it is a scientific 
fact that most patients with ischemic heart disease survive 
for decades with the abnormality prior to their death.  

Dr. Desser stated that the VA medical opinions from 2002 and 
2003, which conclude that there was no evidence of 
arteriosclerotic heart disease prior to the veteran's 
discharge from service, are totally incompatible with the 
natural history of coronary artery disease and the veteran's 
individual history.  Although the February 2007 VA medical 
opinion contains a list of all medical conditions that can 
cause non-specific S-T wave changes, the autopsy report 
indicates that none of those conditions was present.  Dr. 
Desser cited studies which indicate that the classic findings 
of myocardial infarction are found in only a minority of 
subjects with biomarker documented acute myocardial 
infarction.  In fact, data indicate that 10 percent of ECGs 
in this setting are entirely normal, and another 30 to 45 
percent demonstrate the non-specific S-T changes emphasized 
by the VA physician.  Dr. Desser also noted that the VA 
physician cited the lack of chest X-ray evidence of 
atherosclerosis.  In this regard, Dr. Desser pointed out that 
a majority of subjects with coronary atherosclerosis do not 
have abnormal findings on their X-rays.  Dr. Desser further 
stated that the VA physician's statement that the veteran 
underwent sufficient medical evaluation to exclude cardiac 
disease, and instead was diagnosed with costochondritis, is 
in error because the two conditions are not mutually 
exclusive, and because the care rendered to the veteran fell 
far beneath the minimum standard.  Under the circumstances, 
and given the veteran's history, risk factors, and symptoms, 
he should have at least undergone an exercise stress test and 
a nuclear perfusion exam.  

Dr. Desser opined that the veteran's death was more likely 
than not a consequence of the development of cardiac disease 
during military service.  Dr. Desser noted that he reviewed 
the veteran's service medical records, post-service medical 
records, imaging reports, ECGs, statements from the veteran's 
family, medical opinions, and medical literature.

Legal Criteria

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

With two private medical opinions and supporting rationales 
which bolster the appellant's claim that the veteran's death, 
due to arteriosclerotic heart disease, is related to his 
military service, and three VA physicians' opinions which do 
not support this contention, the Board must find that the 
evidence is in equipoise.  The Board recognizes that the VA 
physicians thoroughly reviewed all of the evidence and have 
determined that based upon the ECG reports and other medical 
records, it is less likely than not that the veteran's heart 
disease was present in service or during the first post-
service year.  However, the Board has also found the two 
private medical opinions supporting the claim, particularly 
the opinion of Dr. Desser, to be very probative.  Therefore, 
with resolution of reasonable doubt in the appellant's favor, 
the Board concludes that the veteran's fatal heart disease 
originated during service.  Accordingly, the claim for 
service connection for the cause of the veteran's death will 
be granted.


							(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


